ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




             Lucie B. v. Department of Human Services, 2012 IL App (2d) 101284




Appellate Court            LUCIE B., Plaintiff-Appellant, v. THE DEPARTMENT OF HUMAN
Caption                    SERVICES, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-10-1284


Rule 23 Order filed        December 15, 2011
Rule 23 Order
withdrawn                  March 1, 2012
Opinion filed              March 1, 2012


Held                       The order of the Department of Human Services denying plaintiff’s
(Note: This syllabus       application for an individual care grant for her adoptive daughter based
constitutes no part of     on claims that the daughter suffered from severe mental illness, had been
the opinion of the court   diagnosed with bipolar disorder and psychotic tendencies, and was in her
but has been prepared      second short-term residential placement was vacated and the cause was
by the Reporter of         remanded to the Department for further review on the ground that the
Decisions for the          summary denial of the application with no reference to the child’s
convenience of the         symptoms or an explanation for why those symptoms were insufficient
reader.)
                           to constitute “severely impaired reality testing” did not contain sufficient
                           factual findings pursuant to section 10-50(a) of the Administrative
                           Procedure Act.


Decision Under             Appeal from the Circuit Court of Lake County, No. 10-MR-670; the Hon.
Review                     Christopher C. Starck, Judge, presiding.
Judgment                   Judgment reversed; final administrative decision vacated; cause
                           remanded to Department of Human Services.


Counsel on                 Kathryn M. Liss and Bernard H. Shapiro, both of Prairie State Legal
Appeal                     Services, Inc., of Waukegan, for appellant.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Janon E. Fabiano, Assistant Attorney General, of
                           counsel), for appellee.


Panel                      JUSTICE HUTCHINSON delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Jorgensen and Justice Bowman concurred in the
                           judgment and opinion.




                                             OPINION

¶1           In November 2009, plaintiff, Lucie B., submitted an application for an individual care
        grant on behalf of her adoptive daughter, S.B. Plaintiff’s application claimed that S.B.
        suffered from severe mental illness, had been diagnosed with bipolar disorder and psychotic
        tendencies, and was currently in her second short-term residential placement. The Illinois
        Mental Health Collaborative for Access and Choice initially denied her application, and the
        Illinois Department of Human Services (the Department) denied her appeal. Plaintiff filed
        in the trial court a complaint seeking review of the Department’s denial of her individual care
        grant application, pursuant to the Illinois Administrative Review Law (the Review Law) (735
        ILCS 5/3-101 et seq. (West 2010)). The trial court affirmed the Department’s decision.
        Plaintiff now timely appeals, contending: (1) the Department’s final administrative decision
        failed to contain sufficient factual findings pursuant to section 10-50(a) of the Illinois
        Administrative Procedure Act (the Procedure Act) (5 ILCS 100/10-50(a) (West 2010)); (2)
        the Department’s finding that S.B. did not qualify for an individual care grant was against
        the manifest weight of the evidence; and (3) the trial court abused its discretion in denying
        plaintiff’s motion to reconsider. Because we find that the Department’s decision did not
        contain sufficient findings, we reverse the trial court, vacate the Department’s decision, and
        remand to the Department for further consideration, evaluation, findings, and decision.

¶2                                         I. Background
¶3         The record reflects that plaintiff has cared for S.B. since S.B. was four months of age.

                                                  -2-
     Plaintiff formally adopted S.B. in 1996, when S.B. was three years of age. S.B. was exposed
     to alcohol and cocaine in utero and suffered abuse and neglect by her birth mother. When
     plaintiff filed her application for the grant, S.B. was 16 years old and being cared for in a
     short-term residential placement.
¶4       Plaintiff submitted her application for an individual care grant on November 11, 2009.
     Submitted with plaintiff’s application were a number of documents outlining S.B.’s medical
     history. Those documents reflected that in June 2007 S.B. was admitted to Highland Park
     hospital after becoming upset with plaintiff, destroying property in the home, and setting a
     fire in front of the home. S.B. was hospitalized for one week followed by a one-week stay
     in a partial hospitalization program. In November 2007, S.B. was readmitted as an inpatient
     due to dangerous behaviors, including pulling out knives and attempting to open a car door
     while plaintiff was driving. During that hospitalization, S.B. exhibited thoughts of suicide
     and an inability to regulate her mood. In a letter dated January 28, 2008, a treating physician
     stated that S.B. had been diagnosed with mood disorder NOS (not otherwise specified) and
     that individuals with that disorder exhibit mood lability, emotional dysregulation, severe
     anxiety, poor judgment that often places them in dangerous situations, depressed mood, low
     self-esteem, poor frustration tolerance, and thoughts of suicide. The letter further specified
     that these symptoms have affected “all areas” of S.B.’s functioning and make it difficult for
     her to cope with day-to-day activities. The physician recommended that S.B. be placed in a
     long-term program at a residential treatment facility to meet her “emotional, academic, and
     treatment needs.”
¶5       In December 2007, S.B. was admitted to the Midwest Center for Youth and Families
     after experiencing an increase in self-harming behavior and suicidal ideations. In a letter
     dated January 24, 2008, a treating physician noted that, during her admission, S.B. continued
     to exhibit self-harming behavior and suicidal ideations, displayed aggressive behavior, and
     experienced auditory and visual hallucinations. The letter stated that S.B.’s diagnosis was
     revised to “schizoaffective bipolar type vs. schizophrenia.” S.B. was discharged from that
     facility in February 2008.
¶6       In April 2008, S.B. was hospitalized again at Highland Park with suicidal ideations.
     Thereafter, S.B. was transferred to Chicago Lake Shore hospital, where she remained until
     May 2008. Her diagnosis upon discharge was bipolar disorder, and the discharge summary
     noted that she “has a history of auditory and visual hallucinations.” A psychological
     evaluation of S.B. performed in May 2008 indicated:
         “overall cognitive ability *** cannot be easily summarized because her verbal reasoning
         abilities are much better developed than her non-verbal reasoning abilities. *** [S.B.’s]
         relative weakness in her nonverbal communication and relative weakness in her
         processing speed are likely impacting her interpersonal relationships and her
         psychological functioning. She likely has difficulty communicating nonverbally with
         others, by not picking up on nonverbal cues, or by missing nuances or subtleties that
         occur in conversations and a variety of nonverbal cues. *** This is likely to be frustrating
         for her and infringe on her ability to develop social skills. This likely contributes to her
         difficulty in developing age-appropriate social relationships.”


                                               -3-
     The psychological evaluation further noted:
         “[S.B.] has had periods of marked emotional, cognitive, and psychological disruption.
         These disruptions have led to behavioral and emotional outbursts that have been intense,
         dramatic, and destructive in nature. *** Testing suggests that [S.B.] has minimal
         understanding of who she is.”
     The psychological evaluation further stated that S.B. has “reality testing concerns.” The
     evaluation noted that S.B.’s symptoms, among them “[p]retending that [she] is someone
     else,” “[g]oing in [her] mind, trying not to think,” “[f]eeling like things aren’t real,” and
     “[t]rying not to have any feelings,” suggested that S.B. was escaping situations by
     dissociation in a combination of fantasy and overt dissociation. The evaluation noted that
     “dissociation of this magnitude” is generally a method of adapting to a traumatic event,
     although it becomes “maladaptive to everyday situations.” The evaluation noted that S.B.’s
     symptoms were consistent with major depression disorder and that she had a high level of
     anger.
¶7       In September 2008, S.B. was admitted to Streamwood Behavioral Health Systems, where
     she remained until October 2008. The discharge summary reflected that her discharge
     diagnosis was bipolar disorder, mixed with psychotic features. The discharge summary noted
     that “[t]he patient was very anxious, depressed, and feeling suicidal and wanting to cut
     herself.” The discharge summary noted that S.B. was “hearing things, seeing things,” and
     that the voices were telling her to hurt herself. The discharge summary further noted that S.B.
     was saying goodbye to her friends, was planning to kill herself, and had attempted to kill
     herself by taking an extra dose of lithium.
¶8       In January 2009, S.B. was again admitted to Streamwood. An annual psychiatric
     evaluation performed in November 2009 noted:
              “Over the past year, [S.B.’s] progress has been falling in different areas. In her
         emotional and psychological area, [S.B.] has displayed an ability to identify her feelings
         as well as triggers of her emotions 75% of the time. Once [S.B.] has identified her
         emotions and triggers, she often loses control of her ability to manage her emotions
         appropriately which leads to a high level of anxiety. When [S.B.] is capable of managing
         her emotions, she will spend time in her room reading or identify a support staff whom
         she wishes to address her concerns with. [S.B.] has been more acceptable recently to
         receiving feedback from her peers and staff, as well as she has displayed an ability to
         offer support to her peers.”
     The evaluation further noted that, with respect to S.B.’s daily and social functioning, she
     displayed an ability to avoid negative behavior, yet she was often triggered by the impulsive
     acts of others. S.B. was consistent in her school assignments and made “slight” progress
     toward completing her assignments. The evaluation further noted that S.B. reported
     continuing “auditory and visual hallucinations of a [14-year-old] girl with [a] baby and
     reports she sees them all the time.”
¶9       On December 30, 2009, plaintiff received a letter notifying her that the Illinois Mental
     Health Collaborative for Access and Choice determined that S.B. did not meet the
     requirements for an individual care grant. The letter stated in relevant part:

                                              -4-
                “After careful review and consideration[,] it was determined that the documentation
           did not support [S.B.’s] eligibility for the [grant] as defined by [statute.]
                Specifically, the review found that clinical documentation did not support that [S.B.]
           has severely impaired reality testing as required by [statute].”
       Plaintiff appealed the decision to the Department, claiming that S.B. had a severe mental
       illness “as evident by her impaired reality,” and that her disorder substantially impaired her
       thoughts, perception of reality, emotional process, judgment, behavior, and ability to cope
       with ordinary life demands. On March 15, 2010, the Department rejected plaintiff’s appeal.
       The Department issued plaintiff a letter stating in relevant part:
                “On March 8, 2010, the Secretary’s Level Individual Care Grant Hearing psychiatrist
           reviewed the initial eligibility decision relating to [S.B.]. *** The psychiatrist determined
           that [S.B.] does not meet the criteria [to receive an individual care grant] as defined in
           the eligibility criteria. Therefore, the psychiatrist upheld the initial eligibility decision.
                [The psychiatrist’s] recommendation was sent to the Secretary ***. On March 8,
           2010, the Secretary reviewed the psychiatrist’s recommendation and concurred on the
           grounds that [S.B.] does not meet the clinical eligibility criteria.”
       The letter advised plaintiff that she could appeal pursuant to the provisions of the Review
       Law.
¶ 10       On April 23, 2010, plaintiff filed her complaint in the trial court, seeking administrative
       review. Plaintiff requested that the Department’s decision be reversed because it was against
       the manifest weight of the evidence. On August 2, 2010, plaintiff filed a motion for
       alternative relief, requesting a remand to the Department for reconsideration in light of
       additional evidence. The motion alleged that new evidence from November 23, 2009, to the
       date of that motion demonstrated that S.B.’s conditions had not improved and that she was
       exhibiting increasingly self-harming behaviors.
¶ 11       On August 17, 2010, the trial court entered an order affirming the Department’s decision.
       The trial court’s order provided that “[w]ithout question, [S.B.] has a variety of psychological
       and emotional issues.” The order further provided that the Department received and reviewed
       a full application for the grant, including recommendations from mental health professionals,
       and that credible evidence was presented to enable the Department to determine that S.B. did
       not qualify for the grant. Therefore, the trial court concluded that the Department’s decision
       was not against the manifest weight of the evidence.
¶ 12       On September 16, 2010, plaintiff filed a motion to reconsider, arguing that the trial court
       erred because the Department’s findings were insufficient, the Department failed to articulate
       a standard in rejecting the individual care grant application, and thus the trial court was
       unable to review the Department’s decision. Plaintiff further argued that, since the trial
       court’s ruling, new evidence material to the grant application had become available. Plaintiff
       submitted affidavits from herself and her attorney regarding S.B.’s ongoing condition and
       hospitalization. The trial court denied the motion to reconsider, and plaintiff filed a timely
       notice of appeal.



                                                  -5-
¶ 13                                        II. Discussion
¶ 14        Plaintiff contends on appeal that the Department’s denial of her individual care grant
       application violated the Procedure Act because the Department failed to make specific
       factual findings. According to plaintiff, without specific findings of fact, the Department’s
       decision was not sufficient for judicial review. The Department counters that its decision
       complied with the Procedure Act because its findings were sufficient to indicate the basis for
       its determination and permit intelligent review. According to the Department, its denial of
       plaintiff’s application “specifically found that the documentation did not show that [S.B.] had
       severely impaired reality testing.”
¶ 15        Section 7.1 of the Mental Health and Developmental Disabilities Administrative Act (the
       Mental Health Administrative Act) provides:
            “To assist families to place children with mental illness, for whom no appropriate care
            is available in Department facilities, in licensed private facilities, the Department shall
            supplement the amount a family is able to pay, as determined by the Department and the
            amount available from other sources, provided the Department’s share shall not exceed
            a uniform maximum rate to be determined from time to time by the Department.” 20
            ILCS 1705/7.1 (West 2010).
       Pursuant to this statute, the Department enacted a provision that children were eligible to
       receive individual care grants for residential placement due to their mental illness, including
       in-home and community services in lieu of residential placement. 59 Ill. Adm. Code 135.5
       (2012). To be eligible for such a grant, among other requirements, the child must have a
       severe mental illness, which is defined as:
            “[A] mental or emotional disorder which substantially impairs thought, perception of
            reality, emotional process, judgment, behavior, or ability to cope with the ordinary
            demands of several life domains. Symptoms must include severely impaired reality
            testing and may include hallucinations, delusions, avoidance or withdrawal from human
            contact, marked affective instability, apathy, bizarre behavior, deficient or unusual forms
            of communication, agitation and/or danger to self or others. The course of the illness
            should indicate that the symptoms do not represent an acute episode from which rapid
            and substantial remission is likely.” 59 Ill. Adm. Code 135.20 (2012).
       Section 135.50 of title 59 of the Administrative Code further provides that the person
       reviewing an individual care grant application make a determination in writing, specify the
       reasons for the eligibility determination, and address each of the criteria provided in section
       135.20. See 59 Ill. Adm. Code 135.50 (2012). Finally, a decision by the Department
       constitutes a final administrative decision, which is reviewable pursuant to the Review Law.
       59 Ill. Adm. Code 135.70 (2012).
¶ 16        The Review Law provides a mechanism for judicial review of a final decision by an
       administrative agency subject to the provision. 735 ILCS 5/3-102 (West 2010). When
       reviewing a final decision from an administrative agency, this court considers the agency’s
       decision, not the decision rendered by the trial court. Department of Human Services v.
       Porter, 396 Ill. App. 3d 701, 718 (2009). Our standard of review depends on whether the
       issue presents a question of fact, a question of law, or a mixed question of fact and law. Id.

                                                 -6-
       When a court reviews an agency’s factual findings, it will not reweigh the evidence or
       substitute its judgment for that of the agency; therefore, we will only ascertain whether the
       agency’s decision was against the manifest weight of the evidence. Exelon Corp. v.
       Department of Revenue, 234 Ill. 2d 266, 272 (2009). Conversely, an agency’s conclusion
       with respect to a question of law is reviewed de novo. Id. at 273. However, when the issue
       presents a mixed question of fact and law–i.e., whether the rule of law as applied to the
       established facts is violated–we review the agency’s decision for clear error. Id. “An
       administrative decision is clearly erroneous when the reviewing court is left with the definite
       and firm conviction that a mistake has been committed.” Id. (citing American Federation of
       State, County & Municipal Employees, Council 31 v. Illinois State Labor Relations Board,
       State Panel, 216 Ill. 2d 569, 577-58 (2005)).
¶ 17        In addition, when, as here, an agency is subject to the Procedure Act, a final decision by
       the agency:
            “shall include findings of fact and conclusions of law, separately stated. Findings of fact,
            if set forth in statutory language, shall be accompanied by a concise and explicit
            statement of the underlying facts supporting the findings.” 5 ILCS 100/10-50(a) (West
            2010).
       Therefore, while an agency is not required to make a finding on each evidentiary fact or
       claim, its findings must be specific enough to permit an intelligent review of its decision.
       Violette v. Department of Healthcare & Family Services, 388 Ill. App. 3d 1108, 1112 (2009).
¶ 18        In Violette, the plaintiff applied for disability benefits under a program that was designed
       to assist people with disabilities who sought to work or increase their earnings without fear
       of losing their medical assistance benefits, but he was denied benefits after an administrative
       agency concluded that he was not disabled. Id. at 1109-10. A hearing and the documentation
       submitted in support of the plaintiff’s application revealed that he suffered from a number
       of medical conditions, including aortic stenosis, a heart condition that required the plaintiff
       to take medications, get a pacemaker, and undergo other medical procedures. Id. at 1110. The
       plaintiff also suffered from hepatitis C, a chronic and incurable condition. Id. In addition, the
       plaintiff suffered an injury to his left leg resulting from a wall falling on him while he was
       at work. The wound required hospitalization, but eventually healed. Id. After the hearing, and
       in initially denying the plaintiff’s request for disability benefits, the hearing officer did not
       make any findings of fact or reference the plaintiff’s testimony, but instead made factual
       findings that consisted entirely of the determinations by the client assessment unit, a part of
       the agency that had previously considered the plaintiff’s application. Id. The agency’s final
       decision adopted the hearing officer’s factual findings and, after citing the statutory
       requirements necessary to be eligible for benefits, the agency’s final order provided:
                 “ ‘The record of this hearing shows that the [plaintiff] has a primary diagnosis of a
            left leg hematoma wound and a secondary diagnosis of arthritis in one knee and hepatitis.
            The objective medical evidence is that the [plaintiff’s] impairments may cause some
            limitation in the [plaintiff’s] ability to perform basic work. All of the [plaintiff’s]
            impairments are controlled/treatable with medicines.
                 The medical evidence is that the [plaintiff’s] impairment(s) do not meet the criteria


                                                 -7-
            as defined by the Social Security guidelines. Therefore, the [plaintiff] has not established
            that he is disabled.
                IT IS DIRECTED THAT:
                The decision to deny the [plaintiff’s] medical application *** be affirmed.’ ” Id. at
       1111-12.
       The plaintiff filed a complaint for administrative review, and the trial court affirmed the
       agency’s decision. Id. at 1108.
¶ 19       On appeal, the Appellate Court, Fifth District, reversed the trial court and remanded the
       case to the agency for further proceedings. Id. In reaching its determination, the reviewing
       court noted that an agency must articulate grounds for its final administrative decision so a
       reviewing court can understand how the decision was reached and render intelligent review.
       Id. at 1113. The reviewing court concluded that it was impossible to determine how the
       agency concluded that the plaintiff’s primary diagnosis was the leg wound that healed, rather
       than the plaintiff’s heart condition or his hepatitis C. Id. The reviewing court also determined
       that, as a result of the agency’s inadequate findings, it was unable to determine whether the
       agency applied the correct statutory standard in denying the plaintiff’s application. Id. at
       1112-13. In determining that the agency’s findings were inadequate for judicial review, the
       court in Violette noted:
            “The citizens of our state are entitled to more from our administrative agencies. Whether
            or not the [plaintiff] qualifies for benefits under the [p]rogram, the decision is of
            importance to him and he is entitled to a full and complete review of his application by
            the [agency]. He is also entitled to an explanation of the [agency’s] decision that is at
            least sufficient to allow a review of that decision on appeal to this court. Common sense
            demands this, as do our statutes and, now, this court.” Id. at 1113.
¶ 20       The Violette court’s rationale and holding are persuasive here, and we conclude that the
       Department’s findings were insufficient for judicial review. The documentation that plaintiff
       submitted with her application clearly demonstrated that S.B. was hospitalized multiple times
       as a result of her mental health issues. Those issues included hallucinations and suicidal
       ideations, an inability to regulate her mood, and aggressive behavior. A psychological
       evaluation conducted in May 2008 concluded that S.B. had reality testing concerns and a
       minimal understanding of who she was. The discharge summary from S.B.’s September 2008
       hospitalization noted that S.B. was hearing and seeing “things,” and a psychological
       evaluation performed in November 2009 noted that S.B. continued to report auditory and
       visual hallucinations of a 14-year-old girl with a baby. Nonetheless, the December 30, 2009,
       letter initially denying plaintiff’s grant application did not refer to or make any findings with
       respect to S.B.’s mental health symptoms. Specifically, the letter did not reference S.B.’s
       reality testing concerns noted in her May 2008 psychological evaluation or put forth a basic
       explanation for why those reality testing concerns were insufficient to constitute the
       “severely impaired reality testing” that would make her eligible for the grant. Instead, the
       letter merely stated that, “[a]fter careful review and consideration,” it was determined that
       the documentation did not support that S.B. had severely impaired reality testing.
¶ 21        Similarly, the Department’s March 15, 2010, letter, which represented its final

                                                 -8-
       administrative decision, did not reference or make any factual findings regarding S.B.’s
       symptoms or diagnoses. The Department also failed to offer any explanation for why those
       symptoms did not meet the eligibility requirements for a grant. Notably, the Department
       failed to reference S.B.’s reality testing concerns or to explain why those concerns did not
       constitute severely impaired reality testing. Instead, like the December 30, 2009, letter by the
       Illinois Mental Health Collaborative for Access and Choice, the letter merely explained that
       a psychiatrist reviewed S.B.’s clinical records and determined that S.B. did not meet the
       criteria necessary for a grant, and that the secretary of the Department reviewed the
       psychiatrist’s recommendation and agreed with it. Thus, as in Violette, we are left with no
       way of determining what, if any, factual findings the Department made with respect to S.B.’s
       mental health symptoms or diagnoses and why those symptoms or diagnoses did not meet
       the requirements provided in section 135.50 of title 59 of the Administrative Code.
       Therefore, the Department’s findings were not specific enough to permit the trial court any
       meaningful review, and the trial court should have remanded the matter to the Department
       for further consideration of the evidence in support of plaintiff’s application. See Violette,
       388 Ill. App. 3d at 1112.
¶ 22        In reaching our determination, we share the concerns expressed by our colleagues in the
       Fifth District. The citizens of our state are entitled to more from our administrative agencies
       than cursory denial letters. Whether S.B. is eligible for an individual care grant is of great
       importance to plaintiff, and she is entitled to a decision by the Department that is specific
       enough to permit intelligent and thoughtful judicial review. Moreover, the Department’s
       summary denial of plaintiff’s grant application, without so much as a reference to S.B.’s
       symptoms or a basic explanation for why those symptoms were insufficient to constitute
       “severely impaired reality testing,” cannot leave plaintiff with any confidence that her
       application was carefully and thoroughly considered. As our colleagues noted, common sense
       demands as much, as do our statutes and, now, this court. See id. at 1113. Finally, our
       resolution of this issue obviates any need to address plaintiff’s remaining arguments. See
       Siegel v. Lake County Officers Electoral Board, 385 Ill. App. 3d 452, 457 (2008).

¶ 23                                      III. Conclusion
¶ 24       For the foregoing reasons, the order of the circuit court of Lake County is reversed, the
       final decision by the Department of Human Services is vacated, and this cause is remanded
       to the Department for further review, evaluation, findings, and decision consistent with this
       opinion.

¶ 25       Judgment reversed; final administrative decision vacated; cause remanded to Department
       of Human Services.




                                                 -9-